Exhibit 10.4
 
CONSULTING AGREEMENT
 
Consulting Agreement (the “Agreement”) dated as of December 1, 2010 (“Effective
Date”), by and between Moggle, Inc., a Delaware corporation (“Moggle”) and
Catherine Williams  (“Consultant”).
 
NOW THEREFORE, in consideration of the mutual agreements contained herein and
intending to be legally bound hereby, the parties hereto agree as follows:
 
SECTION 1 -- DEFINITIONS
 
1.1           “Confidential Information” shall mean all information which Moggle
may disclose to Consultant, including without limitation, proprietary
information concerning Moggle its products, financial plans, strategies,
customer data, documentation, services or processes, the Work Product, any
intellectual property of Moggle, and any confidential information of a third
party held by Moggle, whether transmitted or conveyed digitally, orally, in
writing, in the form of drawings, or perceived or observed by Consultant while
performing the Services, and shall include all such information provided by
Moggle, prior to the date of this Agreement or which are provided during the
term of this Agreement.  In addition to the foregoing, as used herein,
Confidential Information shall include all software used by Moggle and all
documentation or information relating thereto. Confidential Information does not
include information or data which is:  (a) known to Consultant prior to its
receipt from Moggle without a limitation or obligation of confidentiality under
another agreement, (b) independently developed by Consultant without use of any
Confidential Information, unless such information or data is developed in
accordance with the terms of this Agreement; (c) in the public domain at the
time of disclosure other than as a result of disclosure by Consultant; or (d)
received from a third party with a legal or contractual right to disclose such
information or data.
 
1.2           “Services” shall mean the activities and services in which
Consultant has engaged on Moggle’s behalf  or provided to Moggle under this
Agreement.
 
1.3           “Work Product” shall mean all works of authorship created,
conceived or developed by Consultant or its employees, agents, or subcontractors
in the performance of the Services, including without limitation, software,
source code, text, graphics, designs, drawings, information, data, functional
and technical designs and specifications, interfaces, flowcharts, site maps,
navigation maps, documentation, operating instructions, design concepts,
together with all documents, data and other information of any kind, including
that incorporating, based upon, or derived from the foregoing, and together with
all modifications, revisions, changes, copies, partial copies, translations,
compilations, modifications and derivative works thereof.  At any time during
the course of this Agreement, Moggle may request delivery of, and Consultant
shall deliver, any Work Product in progress.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2 – SERVICES
 
2.1           Services to be Provided.  Beginning on December 1, 2010,
Consultant will provide general sales, promotion and marketing services for
Moggle products/services and such other services and advice as may be requested
by Moggle from time to time.  Consultant shall provide a minimum of forty-six
(46) weeks of Services during each twelve- month period (forty (40) hours per
week).  Moggle understands that Services may not be provided on United States
federal holidays.  Consultant shall be present and available to provide the
Services at Moggle’s Chestnut Hill office or at such other places and times as
reasonably requested by Moggle.  Consultant shall not during the term of this
Agreement provide any services to any competitors of Moggle that may aid such
competitors in competing with Moggle.
 
SECTION 3-- TERM AND TERMINATION
 
3.1           Term.  The term of this Agreement shall begin on December 1,
2010  (the “Effective Date”)and shall continue in effect for a period of one (1)
year and shall automatically renew of the anniversary of the Effective Date for
successive one year terms unless terminated in accordance with Section 3.2.
 
3.2           Termination.  Consultant may terminate this Agreement without
clause for any reason upon thirty (30) days prior written notice.  On or after
April 1, 2011, Moggle may terminate this Agreement without cause for any reason
upon thirty (30) days prior written notice.  Moggle may terminate this Agreement
for cause at any time upon written notice to Consultant.  For clarification
purposes, “for cause” is defined as a material breach of Consultant’s covenants
and obligations under this Agreement or a violation of law.   In the event of
any termination, Moggle will be liable for payment for Services satisfactorily
completed in accordance with this Agreement prior to  the date of
termination.   Upon termination, Consultant will promptly deliver to ogle any
remaining completed or incomplete deliverables or Work Product, together with
all documents, data, materials, equipment and Confidential Information belonging
to Moggle.
 
3.3           Survival of Terms.  Sections 3.2, 3.3, 5, 6, 7, 8, 9, and 10 shall
survive the termination of this Agreement.
 
SECTION 4 -- PAYMENT
 
4.1            Professional Fees.  Moggle shall pay Consultant a fee of Twelve
Thousand Dollars ($12,000) per month for Services rendered by Consultant under
this Agreement (or if less than a month, on a prorated basis), payable in
arrears.  Consultant will submit an invoice to Moggle on a monthly basis that
includes a statement of the professional fees and reimbursable expenses due.
Moggle will pay the properly submitted invoice within thirty (30) days after
receipt.
 
4.2           Bonus Compensation.
 
Consultant shall be entitled to performance related bonus compensation as set
forth below.
 
(a) Merchant Bonus.  Consultant shall receive Five Thousand Dollar ($5,000)
bonus payment for each merchant, retailer or service provider (“Merchant”) that
agrees to utilize Moggle’s Virtual Piggy product on it’s website as the direct
result of the Services of Consultant, upon satisfaction of the following
conditions: (i) execution and delivery of a definitive agreement between Moggle
and the Merchant, (ii) Moggle receives at least Five Thousand Dollars ($5,000)
in revenue from said Merchant, and (iii) Consultant remains providing Services
to Moggle under this Agreement. The decision to engage or to engage in or
complete a Merchant Agreement shall be made by Moggle in its sole
discretion.  Consultant does not have the right to compel Moogle to engage in or
complete a particular Merchant Agreement, nor should anything in this Agreement
or otherwise be construed to impose an obligation on Moggle’s part to engage in
or complete a Merchant Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Customer Account Bonus.  Consultant shall receive a Ten Thousand Dollar
($10,000) bonus payment upon Moggle obtaining One Hundred Thousand (100,000)
Active User Accounts and a Twenty-Five Thousand Dollar ($25,000) bonus payment
upon Moggle obtaining One Million (1,000,000) Active User Accounts, provided
Consultant remains providing Services to Moggle under this Agreement at the time
each account milestone is achieved.  An “Active User Account” is defined as a
Virtual Piggy account established by a parent or guardian that has been used for
at least one monetary transaction that has generated revenue for Moggle.
 
(c) Stock Options.   Consultant shall be entitled to stock options in Moggle,
Inc. if, as and when determined by Moggle, in its sole discretion.
 
4.3           Reimbursable Expenses. Moggle will reimburse Consultant for
reasonable out of pocket expenses including cost of travel, coach class airfare,
hotels and meals while traveling on Moggle business subject to the following
limitations:  (a) all invoices must be accompanied by receipt for each expense
in excess of $25.00; (b) all travel reimbursement invoices must be submitted
within forty-five days after Consultant incurs such expenses; and (c)
appropriate business related entertainment expenses shall be reimbursed to the
extent mutually agreed upon by the parties.
 
SECTION 5 --
RELATIONSHIP BETWEEN THE PARTIES
 
Consultant is an independent contractor and shall maintain complete control of
and responsibility for its employees, agents, methods and
operations.  Consultant at no time shall hold itself out as an agent, subsidiary
or affiliate of Moggle for any purpose, including, without limitation, reporting
to any government authority.  Consultant has no authority to obligate or bind
Moggle in any way.  Any fees or other amounts paid by Moggle to Consultant
hereunder shall not be considered salary for pension or wage tax purposes and
neither Consultant nor its employees, agents or contractors will be entitled to
any fringe benefits, including, without limitation, sick or vacation pay, or
other supplemental benefit of Moggle, and Consultant shall indemnify Moggle from
any claims to the contrary. Moggle shall not be responsible for deducting from
fees paid under this Agreement any taxes, unemployment, social security or other
expense.
 
SECTION 6 -- CONFIDENTIALITY
 
6.1           Nondisclosure.  Consultant shall maintain all Confidential
Information as strictly secret and proprietary information of
Moggle.  Consultant shall take all steps necessary to protect the
confidentiality of the Confidential Information and shall not disclose the
Confidential Information to any third party.  Without limiting the foregoing,
Consultant further agrees:
 
(a)           not to make any use whatsoever of the Confidential Information and
accordingly, not to use any Confidential Information in connection with any work
performed by the Consultant, or any third party, unless required by the terms of
this Agreement;
 
(b)           not to reveal to any third party any Confidential Information
whether supplied to Consultant by Moggle or originated wholly or partially by
Consultant during the term of this Agreement; and
 
(c)           that all Confidential Information, including all copies provided
or made thereof, submitted to Consultant by Moggle in tangible form, including
without limitation, diskettes, drawings, sketches and reports, shall be returned
to Moggle upon completion of the Services.  Upon completion of the Services, a
copy of all Confidential Information stored electronically shall be returned to
Moggle and all residual records and copies shall be destroyed.
 
6.2           Cooperation.  In the event Consultant is required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar legal
process) to disclose any Confidential Information, Consultant shall provide
Moggle with prompt written notice of any such request or requirement so that
Moggle may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement.  If, in the absence of a
protective order or other remedy or the receipt of a waiver by Moggle,
Consultant is nonetheless legally compelled to disclose Confidential Information
to any tribunal, regulatory authority, agency or similar entity, Consultant may
disclose, without liability hereunder, only that portion of the Confidential
Information which is legally required to be disclosed, provided that Consultant
exercises its best efforts to preserve the confidentiality of the Confidential
Information.
 
 
3

--------------------------------------------------------------------------------

 
 
6.3           Irreparable Injury.  Consultant acknowledges that Moggle will be
irreparably harmed by any breach of the provisions of this Section 6 and/or
Section 2.1, and agrees that Moggle may seek, in any court of appropriate
jurisdiction, an injunction or any other equitable relief necessary to prevent
or cure any such actual or threatened breach.  The preceding sentence shall in
no way limit any other legal or equitable remedy, including without limitation
monetary damages, Moggle would otherwise have for such breach.
 
SECTION 7-- OWNERSHIP
 
7.1           Work For Hire.  All Work Product shall be considered a “work made
for hire” and the Work Product and all copyrights, patents, trade secrets,
industrial design rights, trademarks, trade dress, and other worldwide
proprietary rights therein, together with all renewals and extensions thereof
are owned solely by Moggle.  Consultant hereby irrevocably assigns and transfers
to Moggle all of its right, title and interest in and to the Work Product.
 
7.2           Execution.  Consultant agrees that it will execute all documents
and provide Moggle assistance as may be reasonably necessary to record, perfect
and enforce Moggle’s rights in the Work Product, and will cause its employees,
agents, and subcontractors to do the same.
 
SECTION 8 -- WARRANTIES
 
8.1           Authority.  Consultant warrants that she has the full right, power
and authority to enter into this Agreement and to grant and assign the rights
provided for herein.
 
8.2           Noninfringement. Consultant warrants that neither the performance
of the Services nor the Work Product will violate or infringe upon the rights of
any third party, including without limitation, any patent, copyright, trade
secret, trademark, contractual, employment, proprietary or confidential
information or nondisclosure, or other proprietary rights.
 
8.3           Compliance.  Consultant warrants and agrees that she shall comply
with all applicable federal, state and local laws, ordinances, codes and
regulations in performing the Services, including all federal and state laws
regarding privacy or security of customer information.
 
SECTION 9 -- INDEMNIFICATION
 
9.1           General.  Consultant shall indemnify, defend and hold harmless
Moggle, and its directors, officers, employees, shareholders and agents
(collectively, the “Indemnified Parties”) from and against all claims, suits,
losses, liabilities, damages and expenses (including without
limitation,  reasonable legal fees) without limitation based upon, relating to
or arising out of: (a) a breach of any warranties made by Consultant herein; (b)
a breach by Consultant of any of its obligations hereunder; and (c) the conduct
of Consultant and any breach or violation of law.
 
9.2           Intellectual Property.  Consultant will indemnify, defend and hold
harmless the Indemnified Parties from and against all claims, suits, losses,
liabilities, damages and expenses (including without limitation, reasonable
legal fees) without limitation based upon, relating to or arising out of a claim
that the Services or Work Product infringe any U.S. or foreign patent,
copyright, trade secret or other intellectual property right.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 10 -- GENERAL
 
10.1           No Waiver.  No waiver, amendment or modification of this
Agreement, shall be effective unless it is in writing and signed by the parties
hereto.
 
10.2           Assignment.  This Agreement may not be assigned in whole or in
part by Consultant.  Moggle may assign this Agreement in whole or in part to a
parent, subsidiary or affiliate of Moggle or to the successor company in the
event of a merger of sale of all or substantially all of the stock or assets of
Moggle.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
10.3           Notice.  All notices under this Agreement shall be in writing and
shall be delivered in person, via email, certified first-class mail return
receipt requested, or by nationally recognized overnight courier with signed
receipt addressed to the party at its address(es) set forth below (or such other
address as either party may designate in writing). Notice shall be effective
upon receipt.
 
If to Moggle:
JoWebber, Chairman
Moggle Corp.
15 W. Highland Ave.
Philadelphia, PA 19118
jo@playmoggle.com
 
If to Consultant:
107 E. Locust Street
Kennett Square, PA 19348
Cathy_williams@att.net

 
10.4           Governing Law, Venue.  The validity, interpretation and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania without giving effect to the conflicts of laws provisions
thereof.  Exclusive venue for the resolution of any dispute between these
parties shall be in the state and federal courts for Montgomery County,
Pennsylvania.
 
10.5           Headings, Severability.   The headings preceding the text of the
sections and subsections of this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof. If any provision of
this Agreement, or the application thereof under certain circumstances, is held
to be invalid or unenforceable, the remaining provisions of this Agreement, or
the application of such provision under other circumstances, shall remain in
full force and effect to be read and construed as if the invalid or
unenforceable provisions were deleted.
 
10.6           Entire Agreement.  This Agreement constitutes the entire
Agreement between the parties hereto and supersedes all prior and
contemporaneous oral and written negotiations, commitments, agreements and
understandings.  All changes shall be in writing and signed by an authorized
representative.
 
10.7           Counterparts/Facsimile.  This Agreement may be executed in
counterparts and facsimile and Adobe or other pdf signatures shall be effective
as if original.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first written
above.
 
 
 

CONSULTANT     MOGGLE, INC.                      
/s/ Catherine Williams
   
By:
/s/ Jo Webber
 
Catherine Williams
   
Name : Jo Webber
 
 
   
Title: Chairman
 

 
 
 
 
 
 
 6

--------------------------------------------------------------------------------